928 F.2d 284
Doyle J. WILLIAMS, Appellee,v.Paul K. DELO, Superintendent, Potosi Correctional Center, Appellant.
No. 91-1523.
United States Court of Appeals,Eighth Circuit.
March 19, 1991.

Appeal from the United States District Court for the Western District of Missouri.
Before LAY, Chief Judge, and McMILLIAN, ARNOLD, JOHN R. GIBSON, FAGG, BOWMAN, WOLLMAN, MAGILL and BEAM, Circuit Judges.

ORDER

1
Appellant's Suggestions for Rehearing En Banc have been considered by the Court and are hereby denied.


2
FAGG, MAGILL and BEAM, Circuit Judges would grant the rehearing.


3
LOKEN, Circuit Judge, did not participate.


4
ARNOLD, Circuit Judge.


5
I do not believe that the petition meets the exacting standards of FRAP 35.


6
Appeal from the United States District Court for the Western District of Missouri.


7
Before McMILLIAN, Circuit Judge, BRIGHT, Senior Circuit Judge and FAGG, Circuit Judge.

ORDER

8
The motion of appellant Paul K. Delo to vacate the stay of execution of a sentence of death is denied.


9
FAGG, Circuit Judge, would grant the motion to vacate.